UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6754



JOHN ROOSEVELT BACCUS,

                                           Petitioner - Appellant,

          versus


STAN BURTT, Warden; HENRY DARGAN MCMASTER,
Attorney General,

                                          Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. David C. Norton, District Judge.
(0:06-cv-01912-DCN)


Submitted:   September 11, 2007     Decided:   September 17, 2007


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Roosevelt Baccus, Appellant Pro Se. Derrick K. McFarland,
OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              John    Roosevelt      Baccus    seeks    to    appeal    the    district

court’s order accepting the recommendation of the magistrate judge

and denying relief on his 28 U.S.C. § 2254 (2000) petition.                          The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.            28 U.S.C. § 2253(c)(1) (2000).                A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                             28 U.S.C.

§   2253(c)(2)       (2000).     A   prisoner    satisfies       this    standard     by

demonstrating        that   reasonable        jurists    would     find       that   any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.                    Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                      We have

independently reviewed the record and conclude that Baccus has not

made the requisite showing.             Accordingly, we deny his motion for

appointment of counsel, deny a certificate of appealability, and

dismiss the appeal.            We dispense with oral argument because the

facts   and    legal    contentions      are    adequately       presented      in   the

materials     before     the    court    and    argument       would    not    aid   the

decisional process.



                                                                              DISMISSED


                                        - 2 -